 SYLVANIA ELECTRIC PRODUCTS, INC.375Sylvania Electric Products,Inc.andLocal 384, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,AFL, Petitioner.Case No. 4-RC-2635.July 28,1955-DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Morris Mogerman, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The petitioner seeks a unit of all drivers, warehousemen, handymen,and shipping clerks at the Employer's Hatboro, Pennsylvania, plant.In the alternative, Petitioner seeks a unit of drivers only.The Em-ployer asserts that it employs no drivers as such and that a unit com-posed of the other categories sought by the Petitioner is inappropriate.There is no history of bargaining at the plant involved herein.The Employer, at its Hatboro plant, is engaged in the manufactureand repair of television tubes. Its operations are carried on in threeseparate but proximate buildings.'These buildings are denominatedthe manufacturing plant, the finished tube warehouse, and the quonsethut.The manufacturing plant is primarily a production plant; thefinished tube warehouse, while containing some production operations,is, as its name implies, primarily a storage building for finished prod-ucts; and the quonset hut is used for the storage of new or recondi-tioned tubes.The manufacture of new, or the repair of used tubes, is essentiallythe same process except that the new tubes are received in the manu-facturing plant, while salvage or used tubes are received in the finishedtube warehouse.Both types of tubes, however, proceed through 13.production processes, at the end of which they are ready for sale todistributors.The 13 steps of the production process are largely man-ual because of the fragility of the tube and because of the type ofproduction operation involved.Thus it is necessary to have manual'The manufacturing plant is about a city block from the finished tube warehouse andthe quonset hut. It is necessary to traverse a public thoroughfare to travel from onebuilding to the other.113 NLRB No. 43.379288-56-vol. 113-25 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDlaborers at 12 of the processes to transfer tubes from one operationto the other.Likewise, after the finished product is sent to the ware-house, extensive manual operations are necessary to prepare the prod-uct for delivery.Some of the manual labor required in the productionand packaging operations is performed by employees in categoriessought by the Petitioner,viz,warehousemen and handymen.TheEmployer has 28 warehousemen and 27 handymen, of which 12" ware-housemen are located in the finished tube warehouse and 16 are locatedin the manufacturing plant.The handymen are located throughoutall three buildings.Both these categories are supervised by differentforemen depending on the plant location to which they are assigned.The Employer has two shipping clerks.One of these employeesspends the major part of his time driving a customer service truckbetween the Employer's plant and points in the metropolitan Phila-delphia area.The rest of his time is spent in clerical duties, whichincludes the preparation of bills of lading.The other shipping clerkand the 4 other employees assigned to driving spend from 1 to 2 hoursa week hauling materials by truck from one to the other of the Em-ployer's buildings; the remainder of their time is spent in loading andunloading their own trucks or the trucks of other drivers.The employees sought by the Petitioner are dispersed throughoutthe Employer's three buildings, have diverse supervision, and most ofthem do unskilled work similar to that of other employees not soughtby the Petitioner.2 In these circumstances, we find that the unit soughtby the Petitioner is neither a departmental nor a craft unit such as theBoard has in the past held to be entitled to separate representation,and that such unit is therefore inappropriate.'As there is only oneemployee who spends the major part of his time driving, we find thata separate unit of drivers only would also be inappropriate.We shall,therefore, dismiss the petition.[The Board dismissed the petition.]2Employees located in other pacts of the plant classified as carton preparation opera-tors, packing carton scalers,and tested tube cartoner perfoim the same duties and receivethe same rate of pay as handymen and warehousemenLikewise, employeesclassified asbuffers and branders are assigned and perfoim the duties of warehousemen and handymenas the needs of the Employer require3 See SearsRoebuck&Company,112 NLRB 559Rockingham Poultry Cooperative Inc.andUnion Local 27, Re-tail,Wholesale and Department Store Union,CIO, Petitioner.Case No. 5-fl C-1705. July °28, 1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of theNational LaborRelations Act, a hearing was held before Robert W.Knadler,hearing113 NLRB No. 42.